Exhibit Contacts: Sarah Cavanaugh MacDougall Biomedical Communications Tel. 781-235-3060 E-mail: scavanaugh@macbiocom.com Peter F. Byczko Vice President of Finance and Chief Accounting Officer Microfluidics International Corporation Tel. 617-969-5452 E-mail: pbyczko@mfics.com Microfluidics International Corporation Announces First Quarter 2009 Financial Results NEWTON, MA, May 12, 2009—Microfluidics International Corporation (OTCBB: MFLU) today reported unaudited financial highlights for the first quarter ended March 31, First Quarter Accomplishments · Maintained revenues from the prior year’s quarter despite global economic downturn · Reduced corporate cost-structure during the quarter to 2007 levels under the direction of the new leadership team “Microfluidics had a solid first quarter and we are pleased to report that we are beginning to see increased demand for our products and services in our core growth market—pharmaceuticals,” said Michael C. Ferrara, Chief Executive Officer and President of Microfluidics. “The positive signs we saw in our first quarter revenues combined with our recent cost-containment measures have us on track to achieve our goal of obtaining positive EBITDA for the year 2009—a major milestone for the Company.” First Quarter Financial Results Revenues for the three months ended March 31, 2009 were $3,559,000, an increase of $37,000, or 1.1%, as compared to revenues of $3,522,000 for the three months ended March 31, 2008. North American revenues increased by 64% and services revenues increased by approximately 50% in comparison to the first quarter of 2008, offsetting a 44.8% decline in foreign sales. The Company believes the decline in foreign sales is a result of pricing pressure in Asia Pacific and the effects of the global economic downturn. Net loss, as measured under U.S. generally accepted accounting principles (“GAAP”), was $690,000, or $0.07 per diluted share, for the three months ended March 31, 2009 as compared to $445,000 net loss, or $0.04 per diluted share, for the same period in 2008. EBITDAloss was $469,000, or $0.05 per diluted share, for the three months ended March 31, 2009 compared with a $410,000 EBITDAloss, or $0.04 per diluted share, for the same period in 2008. Live Webcast Microfluidics
